Title: From John Adams to John Marshall, 9 September 1800
From: Adams, John
To: Marshall, John



Dear Sir
Quincy Sept 9 1800

Mr Stevens’s letter inclosed in yours of the 30th seems to require a proclamation to open the trade between the United States & the ports of St Domingo which were lately in the possession of Rigaud, & I am ready to agree to it whenever you & the heads of department shall be satisfied. Mr. Mitchell of Charleston promises great things, & he may be able to perform them, for any thing that I know. But I have no intimation that Mr. Boudinot will resign & I can promise no office beforehand. It has been the constant usage, now twelve years, for the President to answer no letters of sollicitation or recommendation for office. I know of no coins of gold better executed, than our Eagles nor of silver, than our dollars. The motto of the hotel de Valentinois in which I lived at Passy was, si sta bene, non se move. If you stand well, stand still. The epitaph Stava ben ma por stare meglio sto qui, I was well, but by taking too much physick to be better, lo here I lie, is a good admonition. I will not be answerable for the correctness of my Italian, but you see I have an idle morning or I should not write you this common place I return you Mr Humphries letter & inclose that of Mr John H. Mitchell & that of Mr. Stevens.
With sincere regard &c.
